Case 1:18-CV-O4363-GBD-BCI\/| Document 86 Filed 10/17/18 Page 1 of 1

BLEAQEY PLm BLEAKLEY PLATT 81 SCHMIDT, LLP

NEw VoRK CoNNEchcuT ONE NORTH LEXINGTON AVENUE

 

WHlTE PLAle, NEw YORK 10601
914.949.2700

FAx: 914.683.6956
BPSLAW.COM

ADAM RODRIGUEZ
914.287.6145
arodriguez@bpslaw.com

October 17, 2018
Hon. George B. _Daniels
U.S. Disrrict Courr
Southern District of New York
500 Pearl Street, Roorn 1310
NeW York, NY 10007

Re: Requerffor Exfemz'on - Erfale oijez`marz`J, el a/. a R@/ce, et a/., 78-004363
Dear judge Daniels:

This office represents Defendants Joseph E. Royce and LaWrence A. Blatte in this matter. l
Write on behalf of my clients as Well as co-Defendants Tulio Prieto, TBS Shipping Services lnc., and
Guardian Navigation to respectfully request that the deadline for Defendants to reply to Plaint:iffs’
opposition to the Defendants’ motions to dismiss be extended until October 29, 2018. This is the
Erst extension request, Which Plaintiffs consent to. This extension Would not affect any other
scheduled dates.

Thank you for your time and attention to this matter.

Respectfully,

BLEAKLEY PLATT & SCHMIDT, LLP

[s[,%¢ t%%¢% w

Adarn Rodriguez
Cc: Counsel of record via ECF or email

